      Case 3:19-cv-03362-MCR-HTC Document 25 Filed 04/15/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

WARD DEAN
v.                                          CASE NO. 3:19cv3362-MCR-HTC
UNITED STATES OF AMERICA

                             REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on     April 15, 2020

Motion/Pleadings: PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO RESPOND TO OBJECT TO THE
                  MAGISTRATE’S REPORT AND RECOMMENDATIONS
                  [two weeks, until May 4, 2020]
Filed by     Plaintiff           on    April 15, 2020            Doc. #   24
Response                         on                              Doc. #

           Stipulated           Joint Pleading
  X        Unopposed            Consented

                                      JESSICA J. LYUBLANOVITS
                                      CLERK OF COURT
                                      /s/ Kathy Rock
                                      Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED, as requested.


      DONE and ORDERED this 15th day of April 2020.


                                        M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
